DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-18 and 34 in the reply filed on 8/2/2020 is acknowledged.  The traversal is on the ground(s) that claim 19 has been amended to depend from claim 1 and thus would not impose a serious burden on the Examiner.  This is not found persuasive because claim 19 is a method claim that contains limitations in the form of steps and their order that aren’t necessarily present when examining a product claims. Such differences would require a thorough search in different search classes.
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
Instant published paragraph [0018]) identifies “long fiber” as being synonymous with “fiber”. As such, it does not appear that “long fiber” is indefinite for being a relative term, given that an intended length of fibers is not being claimed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and MPEP § 2173.05(c), I
Regarding claim 4, the phrase "especially preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and MPEP § 2173.05(c), I
Claim 5 recites the limitation "the cross section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the cross section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 50%”, and the claim also recites “at least 75%)”  and “at least 100%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and MPEP § 2173.05(c), I
Regarding claim 5, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and MPEP § 2173.05(c), I
Claim 6 recites the limitation "the cross section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cross seciton" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “at least 20%”, and the claim also recites “at least 30%”  and “at least 40%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP 2173.05(c), I. 
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and MPEP § 2173.05(c), I
Regarding claim 6, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and MPEP § 2173.05(c), I
Claim 7 recites the limitation "the cross section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the cross section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “twice as great”, and the claim also recites “three times as great”  and “four times as great” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP 2173.05(c), I. 
Regarding claim 7, the phrase "preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and MPEP § 2173.05(c), I
Regarding claim 7, the phrase "more preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and MPEP § 2173.05(c), I
Regarding claim 7, the phrase "especially preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) and MPEP § 2173.05(c), I




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

___________________________________________________________
Claims 1-10, 12, 13, 16-18 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over EGO et al. (US 2005/0274375) in view of NAKANO et al. (US 2003/0054120) and KUMAZAWA et al. (US 2002/0042984).
With respect to claim 1, EGO et al. discloses a furnace furniture system (Abstract) comprising shelves, 30, with possibly a cutout, 38, (e.g., support structures) having at least one curb, 36, (e.g., retaining structure) thereon (e.g., container for use in a furnace) (Paragraphs [0029]-[0031]) thereby forming a container having a receiving space for work pieces. The container is a ceramic container (Paragraphs [0007], [0008], [0013], [0022] and [0029]) with endless (e.g., long fibers ) (Paragraph [0026]) fibers therein (Paragraphs [0022]-[0026]). 
The container is made by laying fiber material into a desired geometry, possibly with multiple layers stitched on top of one another (e.g., fiber mat) (Paragraphs [0025]-[0027]). Once the preform is made it is impregnated with resin (Paragraph [0028]) (e.g., coating the fibers), cured and converted (Paragraph [0028]). Thus, the fibers are implicitly embedded in a ceramic shell, given that the fibers are impregnated with the ceramic forming material. 
EGO et al. does not explicitly disclose that the support structures have a flexural strength of at least 50% greater than the retaining structures. 
NAKANO et al. discloses that the ceramic setter plate has a flexural strength of at least 30 MPa so that bending and breakage are prevented (Paragraph [0015]). The flexural strength in 
KUMAZAWA et al. discloses a firing setter having a side wall, 2, portion and a bottom wall, 1, portion (Figures 2-4; Paragraph [0032]) wherein through holes are provided through these structures. It is preferred that the through holes pass through the upper and lower sides of the bottom wall  and both sides of the side walls (Paragraph [0033]). Moreover, the through holes are preferably provided at substantially the entire areas thereof (Paragraph [0032]) so that the furnace gasses can be achieved inside the setter and smooth transfer of gasses outside thereof can be achieved (Paragraph [0032]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide through holes through each side of the side walls (e.g., retaining structures) of EGO et al. and at least some through the bottom wall (e.g., support structures), as taught by KUMAZAWA et al. so that smooth transfer of gasses into an out of the container can be achieved. 
The combination of teachings of NAKANO et al. and KUMAZAWA et al. appear to create a combination of features (e.g., porosity and flexural strength) that are inversely proportionally desired for different properties. Specifically, KUMAZAWA et al. indicates that the increased through holes in the entire area and through the entire structure (e.g., increased porosity) increases the throughput of gasses. NAKANO et al., 
Examiner also believes that one of ordinary skill in the art would be led to observe that the benefits taught by both NAKANO et al. and KUMAZAWA et al. can be achieved in the structure of EGO et al.. Specifically, by providing fewer (if any) through holes in the supporting structure of EGO et al., the desired flexural strength of greater than 30 MPa can be achieved, as taught by NAKANO et al.. By providing through holes and increased through holes (e.g., porosity) in the side walls of EGO et al. would increase gas throughput, as taught by KUMAZAWA et al.. Since the side walls are not the supporting structure for the parts being fired, a flexural strength of 30 MPa of the sidewalls is not necessarily required and breakage of the sidewalls would still be avoided. Thus, both properties described in NAKANO et al. and KUMAZAWA et al. can be achieved in the structure of EGO et al. without destroying the principle operation thereof. 
The courts have generally held that a range can be disclosed in multiple prior art references instead of in a single prior art reference. See, Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). 2144.05, I. 
The courts have generally held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05, II, A. See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the instant case, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to increase the flexural 
With respect to claim 2, KUMAZAWA et al. discloses that gasses pass through the openings in the support and retaining structures (Paragraphs [0029], [0032] and [0033]). 
With respect to claims 3 and 4, refer to the rejection of claim 1. Furthermore, with a smaller porosity (e.g., through hole size) in the support structure, a greater flexural strength can be achieved. Moreover, with a larger porosity (e.g., through hole size and amount) greater gas throughput can be achieved. KUMAZAWA et al. discloses that the diameter is between 0.3 and 1 mm (Paragraph [0015]). Thus, the porosity of the support could be the least with a size of the holes (e.g., mesh) of 0.3 mm while the size of holes of the retaining structures would be the greatest with a size of 1mm. 
With respect to claims 5, 6 and 7, as seen in figures 1 and 4 of KUMAZAWA et al., the width of the support wall is greater than the height of the retaining structure. Claims 5 and 6 do 
A greater number of fibers in the width cross section would amount to a greater weight (as required by claim 7) of fibers in the width cross section as compared to the height cross section. Moreover, having twice the weight of fibers in the width cross section when compared to the height cross section would have been considered by one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to increase the number or sizes of the parts being supported. 
Claim 7 does not require that the first and second types of fibers are different. 
With respect to claim 8, the combination of NAKANO et al. and KUMAZAWA et al. (see rejection of claim 1) disclose that the support structure and retaining structures have different flexural strength and porosity (e.g., different mechanical properties). Thus, the parts (e.g., coating and fibers) of the support structure and retaining structure have different mechanical properties. 
With respect to claims 9 and 10, EGO et al. does not disclose that the mat has a kink, and is thus implicitly kink free. EGO et al. implicitly shows that the support structures extend in two main cross wise directions (See annotated figure 3, below). 
[AltContent: textbox (A’)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    271
    500
    media_image1.png
    Greyscale

EGO et al. does not explicitly disclose that the retaining structures extend in two main cross wise directions and A and B and A’ and B’ do not coincide. KUMAZAWA et al. disclose that the retaining structures extend in two main crosswise directions (Figure 1, see below). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the retaining structures of KUMAZAWA et al. on EGO et al. so that parts can be prevented from falling off the supporting structure in any direction. 
[AltContent: textbox (B’)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    469
    527
    media_image2.png
    Greyscale

With respect to claims 12 and 13, EGO et al. does not explicitly disclose that the container forms a collar that mechanically reinforces the edge. KUMAZAWA et al. disclose that the retaining structures extend completely around the container (e.g., the retaining structures form a collar)  (Figure 1). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the retaining structures of KUMAZAWA et al. on all the edges of the support structure so as to form a collar on EGO et al. so that parts can be prevented from falling off the supporting structure in any direction. 
The retaining structures comprise the claimed coating and fibers (See rejection of claim 1). Thus, the collar comprises the fibers embedded in the ceramic shell. 
With respect to claim 16, EGO et al. does not explicitly disclose that the infiltration is done with a ceramic slurry. NAKANO et al. discloses that the ceramic is provided as a slurry (Paragraph [0033]). KUMAZAWA et al. discloses that the coating is formed as a slurry (Paragraph [0044]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating of EGO et al. as a ceramic slurry, as taught by either NAKANO et al. or KUMAZAWA et al., so that the fibers can be coated. 
With respect to claim 17, EGO et al. discloses that the container is used in a sintering furnace (Abstract; Paragraph [0003]). 
With respect to claim 18, KUMAZAWA et al. discloses that the container receives metal parts (Abstract). 
With respect to claim 34, EGO et al. discloses that the part is formed as a green body and then converted (Paragraphs [0025]-[0028]). EGO et al. does not explicitly disclose that the ceramic is sintered. KUMAZAWA et al. discloses that the ceramic fired, and implicitly sintered (Paragraph [0043] to as to form the tray. NAKANO et al. discloses that the setter is formed as a slurry that is molded and sintered (Paragraphs [0033]-[0036]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to sinter the ceramic of EGO et al., as taught by KUMAZAWA et al. or NAKANO et al. so as to form a finished container with the appropriate strength.





Claims 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EGO et al. (US 2005/0274375) in view of NAKANO et al. (US 2003/0054120) and KUMAZAWA et al. (US 2002/0042984) as applied to claims 1-10, 12, 13, 16-18 and 34 above, and further in view of MCGUIGAN et al. (US 2007/0096371).
With respect to claim 11, modified EGO et al. does not explicitly disclose that the mat is a scrim. MCGUIGAN et al. discloses that a step of forming a pre-impregnated fiber mat (e.g., prepreg/scrim) is by wet drum winding. In such a process, fiber tows are  wound onto a drum to form a unidirectional tape and then infiltrated with a slurry. The tapes/scrims are then cut from the drum (Paragraphs [0006]-[0008], [0025] and [0030]). This prevents blockages in the orifice that coats the fibers (Paragraphs [0008] and [0009]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the mat of long fibers of modified EGO et al. as a stack of scrims, as taught by MCGUIGAN et al. so that the production of the preform can be performed more efficiently without blockages or additional labor. 
With respect to claim 14 modified EGO et al. does not explicitly disclose that the fibers are oriented along the edge of the mat. MCGUIGAN et al. disclose that the orientation of the fibers are unidirectional and then stacked with a 0 and 90 degree orientation (Paragraphs [0030] and [0032]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the fibers of modified EGO et al. with an orientation of 0 and 90 degrees, as taught by MCGUIGAN et al. when stacking so that the strength of the composite is increased. Moreover, it would have been obvious to align the fibers 
With respect to claim 15, modified EGO et al. does not explicitly disclose that the mat is a scrim. MCGUIGAN et al. discloses that a step of forming a pre-impregnated fiber mat (e.g., prepreg/scrim) is by wet drum winding. In such a process, fiber tows are wound onto a drum to form a unidirectional tape and then infiltrated with a slurry. The tapes/scrims are then cut from the drum (Paragraphs [0006]-[0008], [0025] and [0030]). This prevents blockages in the orifice that coats the fibers (Paragraphs [0008] and [0009]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the mat of long fibers of modified EGO et al. as a stack of scrims, as taught by MCGUIGAN et al. so that the production of the preform can be performed more efficiently without blockages or additional labor. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745